Citation Nr: 0733774	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder manifested by pain, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for degenerative disc 
disease, cervical spine.

3.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a bilateral hip 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

5.  Entitlement to service connection for degenerative disc 
disease, lumbar spine.

6.  Entitlement to service connection for a bilateral knee 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1984 to August 
1991, including service in Southwest Asia.  This appeal comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2003 rating decision of the Department of Veterans 
affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
 
In his June 2005 timely substantive appeal, the veteran 
requested a Travel Board hearing.  The requested hearing was 
conducted in July 2007 by the undersigned veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his hearing, the veteran testified that he had 
received additional treatment from VA following his August 
2003 VA examination, the most recent VA examination of 
record, with an October 2003 addendum.  He testified that 
additional radiologic examinations have been conducted and 
additional diagnoses had been assigned for joint pain 
symptoms and disorders included in the claims on appeal.  The 
veteran's testimony also revealed that additional records 
that might be relevant to his claims, such as VA employment 
medical records, might be available.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an additional 
opportunity to identify a provider or facility 
at which he was treated in Alexandria, 
Virginia in 1992, to provide evidence that a 
prescription for medication was filled at that 
time, or the like.  Afford the veteran the 
opportunity to identify any clinical records 
which might be available and are not yet 
associated with the record, such as emergency 
department records that might be available 
proximate to his service discharge in August 
1991 and thereafter, or records of any other 
provider or facility at which he received 
post-service clinical care.  

Advise the veteran that clinical or other 
records proximate to service would be the most 
persuasive evidence of the chronicity and 
continuity of his symptoms.  Afford the 
veteran an opportunity to identify or submit 
any alternative evidence which might assist 
him to substantiate his claims, including, but 
not limited to, pharmacy records, records of 
payment for medications or clinical services, 
insurance medical examinations, statements 
from individuals who may have observed his 
symptoms, and the like.

2.  Requests that the National Personnel 
Records Center search for separately-filed 
clinical records for the veteran from Womack 
Army Hospital, especially any report of 
radiologic examination conducted from October 
1988 through March 1989.


3.  Obtain the veteran's current VA clinical 
records from August 2003 to the present.

4.  Request that the veteran more specifically 
identify his dates of employment at VA, and, 
if the veteran authorizes release, obtain the 
veteran's VA employee clinical records.

5.  Request that the veteran provide more 
specific information about his workers' 
compensation claim.  He should identify the 
state in which the claim was filed, the state 
agency which handles the claim, the claim 
number, if available, or any other information 
he may have, such as a copy of any records of 
payment or the like.  The veteran should be 
asked to authorize release of the records, and 
the state agency should be asked to provide 
the records.

6.  Afford the veteran VA orthopedic 
examination of the spine, shoulders, hips, 
knees, and hands.  The claims folder and a 
copy of this Remand should be made available 
to the examiner(s) for review in connection 
with the examination(s).  The examiner(s) must 
indicate that pertinent documents in the 
claims folders were reviewed.  

(a)  The examiner who conducts examination of 
the veteran's cervical and lumbar spine should 
discuss review of service medical records, 
including records dated in July 1984, February 
1986, March 1986, October 1988 (including 
October 1988 report of radiologic 
examination), July 1989, a dental history 
dated in November 1986 and June 1988, and a 
June 1991 separation examination, including a 
one-page report of medical history addendum, 
apparently written by a physician, and reports 
of private examinations of the cervical spine 
in June 1999.  The examiner should then answer 
the following questions:
    

What diagnoses should be assigned for the 
veteran's lumbar spine disorders?  
    Is it (i) more likely (greater than a 50 
percent probability), or, (ii) less than 
likely (less than a 50 percent probability), 
or, (iii) as likely as not (a 50 percent 
probability) that the veteran incurred a 
current lumbar disorder, to include 
degenerative disc disease, during service or 
as the result of any incident of service?  
    If it is your opinion that the veteran has 
a current lumbar disorder which was present 
prior to his service, is it (i) more likely 
(greater than a 50 percent probability), or, 
(ii) less than likely (less than a 50 percent 
probability), or, (iii) as likely as not (a 50 
percent probability) that the pre-existing 
lumbar disorder was aggravated, that is, 
permanently worsened, during the veteran's 
service or as the result of any incident of 
service?

    What diagnoses should be assigned for the 
veteran's cervical spine disorders?
    Is it (i) more likely (greater than a 50 
percent probability), or, (ii) less than 
likely (less than a 50 percent probability), 
or, (iii) as likely as not (a 50 percent 
probability) that the veteran incurred a 
current cervical disorder, to include 
degenerative disc disease, during service or 
as the result of any incident of service?  
    If the veteran incurred or aggravated a 
lumbar disorder in service, is it (i) more 
likely (greater than a 50 percent 
probability), or, (ii) less than likely (less 
than a 50 percent probability), or, (iii) as 
likely as not (a 50 percent probability) that 
the lumbar disorder (a) caused, or (b) 
aggravates, that is, permanently worsens the 
pathology or symptomatology of, a current 
cervical spine disorder?

(b) The examiner who conducts examination of 
the veteran's knees should review service 
medical records dated in March 1984, January 
1986, February 1986 through July 1986, a 
dental history dated in November 1986 and June 
1988, and the veteran's 1991 separation 
examination, including a one-page report of 
medical history addendum, apparently written 
by a physician.  The examiner should then 
answer the following questions:
    What diagnoses should be assigned for the 
veteran's knee disorders?  Are the veteran's 
knee symptoms, including pain, attributable to 
a known clinical diagnosis?  What is the 
likelihood (probability) that the veteran's 
knee symptomatology represents signs and 
symptoms of, or a manifestation of, an 
undiagnosed illness or a chronic multisymptom 
illness?  
    As to the diagnosed knee disorders, is it 
(i) more likely (greater than a 50 percent 
probability), or, (ii) less than likely (less 
than a 50 percent probability), or, (iii) as 
likely as not (a 50 percent probability) that 
the veteran incurred a current knee disorder 
during service or as the result of any 
incident of service?  

(c)  The examiner who conducts examination of 
the veteran's shoulders, hands, and hips 
should answer the following questions.
    Are the veteran's symptoms related to the 
shoulders, hands, or hips attributable to a 
known clinical diagnosis?  What diagnoses 
should be assigned for the veteran's disorders 
of the shoulders, hands, and hips?  What is 
the likelihood (probability) that the 
veteran's symptomatology at the shoulders, 
hands, or hips represents signs and symptoms 
of, or a manifestation of, an undiagnosed 
illness or a chronic multisymptom illness?  
    As to the diagnosed disorders of the 
shoulders, hands, and hips, is it (i) more 
likely (greater than a 50 percent 
probability), or, (ii) less than likely (less 
than a 50 percent probability), or, (iii) as 
likely as not (a 50 percent probability) that 
the veteran incurred any current disorder 
during service or as the result of any 
incident of service?  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

The examiner(s) must explain the rationale for 
all opinions given.  

7.  The RO should again advise the veteran 
that failure to report to any scheduled 
examination(s), without good cause, may result 
in an adverse decision.  38 C.F.R. § 3.655 
(2007).  The veteran should be advised that he 
should promptly inform the RO if rescheduling 
of an examination is needed.  The veteran 
should also be advised that he should promptly 
inform the RO of address changes or changes in 
his telephone number.  

8.  The directions set forth in this Remand 
and the claims folder should be carefully 
reviewed to ensure that the foregoing 
requested development has been completed.  
Then, the claims on appeal should be 
readjudicated and the claimant should be 
notified of that adjudication.  If any benefit 
requested on appeal is not granted to the 
claimant's satisfaction, the claimant and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all of the evidence obtained. The 
claimant should be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


